Title: From John Adams to United States Senate, 18 July 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
July 18. 1798

I nominate Alexander Hamilton of New York to be Inspector General of the Army with the Rank of Major General.
Charles Cotesworth Pinckney of South Carolina to be a Major General
Henry Knox of Massachusetts to be a Major General
Henry Lee of Virginia to be a Major General of the provisional Army
Edward Hand of Pennsylvania to be a Major General of the provisional Army.
John Brooks of Massachusetts to be a Brigadier General
William Washington of South Carolina to be a Brigadier General.
Jonathan Dayton of New Jersey to be a Brigadier General.
William Stevens Smith of New York to be a Adjutant General, with the Rank of Brigadier General.
Ebenezer Huntington of Connecticut to be a Brigadier General of the provisional Army
Anthony Walton White to be a Brigadier General of the provisional Army.
William Richison Davie of North Carolina to be a Brigadier General of the provisional Army.
John Sevier of Tennessee to be a Brigadier General of the Provisional Army.
James Craik of Virginia to be Physician General of the Army.

John Adams